DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 14-15, filed May 27, 2022 with respect to the objection to the abstract, objection to claim 11 and the rejection of claims 1-10 and 27 under 35 U.S.C. 101 have been fully considered and are persuasive. Claim 27 has been cancelled. The objection and rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-26 and 28-35 are allowed (renumbered 1-7, 10, 8-9 and 11-34, respectively).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 the prior art of record fails to anticipate or render obvious recording the received data throughout an act of inserting, with a stemming device, the tire-wheel assembly valve through a valve hole of a wheel; comparing the recorded data against at least a portion of a data signature; and determining if the tire-wheel assembly valve is adequately or inadequately installed within the valve hole of the wheel based on comparing the recorded data against at least the portion of the data signature in combination with all other limitations as claimed by Applicant.
Regarding claim 8 the prior art of record fails to anticipate or render obvious recording the received data throughout an act of the stemming device inserting the tire-wheel assembly valve through a valve hole of a wheel; comparing the recorded data against a data signature; and determining if the tire-wheel assembly valve is adequately or inadequately installed within the valve hole of the wheel based on comparing the recorded data against the data signature, in combination with all other limitations as claimed by Applicant.
Regarding claim 11, the prior art fails to anticipate or render obvious wherein the data processing hardware is configured to (i) a data signature associated with the measurement and (ii) determine if the valve has been adequately or inadequately installed by the stemming device, in combination with all other limitations as claimed by Applicant.
Regarding claim 19, the prior art fails to anticipate or render obvious means for analyzing a data signature associated with the measurement for determining if the valve has been adequately or inadequately installed by the stemming device, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lesesky et al. in Foreign Patent Document WO 2013152294 A1 teaches “A direct tire data collection and communication device is adapted for use in a pneumatic vehicle tire. The device incorporates a tire-mounted electronics module comprising a microcontroller, and at least one tire property sensor in electronic communication with the microcontroller and capable of measuring at least one operational property of the vehicle tire.” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865